Title: To Benjamin Franklin from William Knox, 19 November 1781
From: Knox, William
To: Franklin, Benjamin


Sir
On board his Majestys Frigate L’Engageante Road of Groia Novr. 19h. 1781.
I do myself the Honor to inclose you two Letters one from his Excellency Govr Hancock the other from John Temple Esqr. also some Hand Bills and late Boston Papers. Should you not have been made previously acquainted with their Contents I flatter myself they will afford you material pleasure, as they relate to the very important events of the Reduction of the Army under the command of Lt. General Lord Cornwallis which surrendered on the 18th. Ulto. to the Allied army of France and America. The Official accounts had not reached Boston previous to the sailing of his Majestys Frigate Engageante, in which I have this moment arrived after a passage of 21 Days.
General Greenes success has been very great as your Excellency will find from one of the inclosed hand Bills: Le Marquis de Kergariou who commands the Engageante, is so polite as to forward this Letter to Paris with his other Dispatches.
I have the Honor to be with the Most Respectful Esteem Yr. Excellencys Obt. Servt.
William Knox.
His Excellency B Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr. / American Ambassador at the Court of France / Passy.
Endorsed: Wm Knox Nov. 19. 81
